Exhibit 99.1 From: Bailey, Clarke Sent: Thursday, November 20, 2008 6:07 PM To: tom.costabile@edcllc.com Subject: Highly Confidential: Follow Up Tommy, As a follow up to our conversation this afternoon, I thought that I would summarize my concerns and clarify a few issues.Suffice it to say the last several days have been very disappointing.Your performance yesterday during the Operations review meeting was unacceptable.During that meeting you informed us that the latest view for the units to be manufactured in the month of December had slipped to 11 mm but could not tell us how that related to the forecast for the same month.As you know, if we do not achieve our forecast we are at risk of violating the escrow covenant contained in the Amendment to the Loan Agreement.Not closing the Sapphire transaction would be disastrous for EDC LLC.Therefore it is critical that we know where we stand at all times with regard to this important metric, something you were unable to do. I along with all members of the senior team also have grave reservations about your lack of performance regarding the tasks listed on the Sapphire Time and Responsibility Schedule.During our call today it was apparent that many tasks did not have definitive deadlines, you were unaware of the status of the items and the plan to achieve many tasks was unclear or not defined at all.
